               Case 3:20-cv-06703-TSH Document 48 Filed 08/02/21 Page 1 of 2



     Francis J. “Casey” Flynn, Jr.
1    CA State Bar No. 304712
     LAW OFFICE OF FRANCIS J. FLYNN, JR.
2    422 South Curson Avenue
     Los Angeles, California 90036
3    Tele: 314-662-2836
4    Email: casey@lawofficeflynn.com

5    James J. Rosemergy (pro hac vice)
     CAREY, DANIS & LOWE
6    8235 Forsyth, Suite 1100
     St. Louis, MO 63105
7    Tele: 314-725-7700
     Direct: 314-678-1064
8    Fax: 314-721-0905
     jrosemergy@careydanis.com
9
     Steven A. Schwartz (pro hac vice)
10   Zachary P. Beatty (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
11   & DONALDSON-SMITH LLP
     361 W. Lancaster Ave.
12   Haverford, PA 19041
     Telephone: (610) 642-8500
13   Facsimile: (610) 649-3633
     steveschwartz@chimicles.com
14   ZPB@chimicles.com
15
16                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
17                              SAN FRANCISCO DIVISION
18
     LONA’S LIL EATS, LLC, on its own
19    behalf and on behalf of all others similarly    Case No.: 3:20-cv-06703-TSH
      situated,
20
                              Plaintiff,              JOINT STATUS REPORT
21
              v.
22
     DOORDASH, INC.,
23
24                              Defendant.

25
26
27
28
                                             Page 1 of 2
     No.: 3:20-cv-06703-TSH                                           Joint Status Report
               Case 3:20-cv-06703-TSH Document 48 Filed 08/02/21 Page 2 of 2




            The parties to the above-captioned action jointly submit this Joint Status Report, pursuant
1
2    to this Court’s Order of July 19, 2021 [Dkt. 47]. The parties hereby advise the Court that they

3    conducted a mediation session with Hon. Brian Walsh (ret.) on June 24, 2021. While the session
4
     was productive, final agreement was not reached. The parties, however, have scheduled a second
5
     mediation session for August 10, 2021. The parties are optimistic that the matter can be fully
6
     resolved at that time and, therefore, propose that the parties submit an additional Joint Status
7
8    Report on or before August 17, 2021, to advise the Court of the status of the proceedings in the

9    wake of that mediation session.
10
11
12
       Dated: August 2, 2021                   /s/ Steven A. Schwartz
13
                                               Counsel for plaintiff
14
15
16     Dated: August 2, 2021                   /s/ Emily N. Dillingham
17                                             Counsel for defendant
18
19
20
21
22
23
24
25
26
27
28
                                            Page 2 of 2
     No.: 3:20-cv-06703-TSH                                              Joint Status Report
